Citation Nr: 1206621	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-20 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, manic depression, bipolar disorder, and paranoid schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, manic depression, bipolar disorder, and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1979 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the interest of clarity, a brief discussion of the procedural history of the claims is warranted.  As reflected in the claims file, the RO denied the Veteran's application to reopen the previously denied claim for service connection for an acquired psychiatric disorder in the December 2008 rating decision.  In December 2008, the Veteran submitted additional medical evidence and requested that the evidence be considered in support of his claim.  Thereafter, the RO characterized the Veteran's December 2008 submission as a new claim of new and material evidence to reopen the psychiatric disorder claim, and subsequently issued a rating decision denying the claim in February 2009.  Significantly, there is no question that this December 2008 submission was not a Notice of Disagreement (NOD) with respect to the December 2008 rating decision; nonetheless, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when new evidence is received prior to the expiration of the one-year time period in which to file a NOD, the evidence is to be considered as having been filed in connection with the original claim.  See also, 38 C.F.R. § 3.156(b).  Thus, the December 2008 rating action is the proper rating decision on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an acquired psychiatric disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In August 2005, the RO denied the Veteran's application to reopen the previously denied claim for service connection for an acquired psychiatric disorder.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An August 2005 rating decision that denied the application to reopen the claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).

2.  New and material evidence has been received subsequent to the August 2005 rating decision to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for an acquired psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Claim

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for an acquired psychiatric disorder and that the evidence is otherwise sufficient to award service connection for the claimed disability.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Turning to the specifics of the Veteran's case, the RO denied the application to reopen the claim for service connection for an acquired psychiatric disorder in the August 2005 rating decision.  In denying the claim, the RO acknowledged that the Veteran submitted new private medical records showing that he had received psychiatric treatment.  However, the RO determined that this evidence was not material, as the medical records did not show a link between the Veteran's psychiatric disorder and his military service.  At the time of the August 2005 rating decision, the claims file included the following:  the Veteran's service treatment records, which were negative for reports or treatment of psychiatric symptomatology; VA medical records showing that the Veteran was diagnosed and treated for a borderline personality disorder in March 1981; VA and private treatment records, dated collectively from March 1984 to May 2005, showing that the Veteran was diagnosed with paranoid schizophrenia, bipolar disorder, a personality disorder, and schizoaffective disorder; statements by the Veteran dated in August 1986 and June 1988 that his psychiatric symptoms began in 1980; a statement by the Veteran dated in March 1984 that his psychiatric symptoms began in 1979; the Veteran's August 1986 statement that his psychiatric symptoms began following a interpersonal conflict with his sibling; and multiple statements by the Veteran essentially that his psychiatric symptomatology began during his military service, that he was treated in service for his symptomatology, and that he was also treated within six months following his separation from active duty.

Subsequently, additional private medical records were associated with the claims file, which showed frequent treatment for the Veteran's diagnosed psychiatric disorders.  Included in these records are private treatment records dated in is July 1984, February 1985, and March 1989, documenting the Veteran's reports that his psychiatric symptomatology began soon after his discharge from the military and that his symptoms were precipitated by conflict with his brother.  Private treatment records dated in February 1984, July 1984 and December 1989 include his report that his psychiatric symptomatology began during his military service.  
A September 2007 private treatment records shows the Veteran's report of having a nervous breakdown within six months of his separation of the military.  During a May 2008 private psychiatric assessment, the Veteran reported that his psychiatric symptomatology began in 1981 after a conflict with his girlfriend and the loss of his job.  

In support of his claim, the Veteran submitted an April 2009 letter from his treating VA psychiatrist, in which the physical noted that the Veteran was diagnosed with schizophrenia, paranoid type.  The psychiatrist stated that the Veteran had a long history of mental illness and that he suffered from his disorder for many years; he concluded that the Veteran's disorder dated back to the time that he was in the military.  He further determined that the Veteran was permanently disabled due to the severity of his psychiatric illness, despite his compliance with medications.  

Additionally, the Veteran submitted statements dated in January 2011 from his mother and father, who both reported that the Veteran underwent inpatient treatment for his psychiatric symptomatology in 1981.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  The new evidence, in part, consists of the April 2009 letter from the Veteran's VA treating psychiatrist, in which the physician determined that the Veteran's psychiatric symptomatology dated back to his military service, and the Veteran's statements regarding the circumstances surrounding the onset of his psychiatric symptomatology.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material, in that it constitutes competent medical and lay evidence regarding whether the Veteran's current psychiatric disorder dates back to his military service or within the presumptive period following discharge, evidence which was not of record at the time of the August 2005 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a psychiatric disorder (i.e. evidence of an in-service occurrence , a continuity of psychiatric symptomatology, and a currently diagnosed psychiatric condition) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for an acquired psychiatric disorder is reopened, the Board reiterates that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's service connection claim for an acquired psychiatric disorder does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the Veteran in the development of the claim, by conducting appropriate development efforts.

Initially, the Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted above the Veteran claims that his current psychiatric disorder is related to his military service.  Although he has provided varying details regarding the onset of his psychiatric symptomatology, he has claimed that his psychiatric symptomatology began during his military service and that he experienced symptomatology within months following separation from the military.  Thus, the Veteran has asserted that he experienced a continuity of his psychiatric symptomatology.    

While a review of the Veteran's available service treatment records are negative for reports of psychiatric symptomatology, the Board notes that lay statements, such as the Veteran's regarding the onset and continuity of his psychiatric symptomatology may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his psychiatric symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

VA medical records dated following the Veteran's separation from the military show that he was diagnosed with multiple psychiatric disorders.  In this regard, the Board recognizes that the Veteran was diagnosed with a borderline personality disorder in March 1981, within a year of his discharge from the military.  However, the Board highlights that service connection may not be awarded for a personality disorder.  Under VA law, personality disorders are considered to be congenital or developmental disabilities for which service connection may not be granted.  See 38 C.F.R. §§ 3.303, 4.9, 4.127.  Nevertheless, additional medical evidence shows that the Veteran has been diagnosed with additional psychiatric disorders, to include bipolar disorder, depression, and schizophrenia.  Moreover, the Veteran has repeatedly claimed that his current psychiatric symptomatology began during his military service and that he has experienced a continuity of symptomatology following his separation from active duty service.  

 As discussed above, the claims file includes an April 2009 letter from the Veteran's VA treating psychiatrist.  The VA psychiatrist reported that the Veteran had a long history of mental illness, particularly schizophrenia.  He essentially opined that the Veteran had suffered from this condition for many years, dating back to his military service.  However, the VA psychiatrist did not provide a medical basis or detailed rationale to support his conclusion.  As a result, the Board finds the April 2009 VA psychiatrist's conclusion to be inadequate with which to decide the Veteran's claim.  See, generally, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for service connection).

Based on the foregoing, the Board finds that additional development is necessary to properly assess the nature and etiology of the Veteran's claimed psychiatric disorder.  As explained above, the medical evidence of record does not adequately address whether the Veteran's claimed psychiatric disorder is related to his military service.  In this regard, the Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given the Veteran's claim of in-service onset and a continuity of psychiatric symptomatology and the medical evidence suggesting a possible link between his currently diagnosed psychiatric disorders, the Veteran must be provided with a VA examination so that an adequate medical opinion may be obtained with respect to his claim.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to assess the nature and etiology of his current psychiatric disorder to determine whether his disorder is related to his period of active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall ensure that any additional VA and/or private medical records not previously of record are associated with the claims file.  

2.  The RO/AMC shall schedule the Veteran for appropriate VA examination to determine the etiology of his claimed psychiatric disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.

The examiner must identify all psychiatric disorders found to be present.  For any and all diagnoses made, the examiner shall offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its onset during the Veteran's military service or is otherwise related to the Veteran's military service.  In providing the requested opinion, the examiner must consider and discuss any reports of continuity of psychiatric symptoms since service.

The rationale for any opinion expressed must be provided in a legible report.  In providing the opinion, the examiner shall consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, he or she must so indicate and discuss why an opinion cannot be provide

3.  Thereafter, the RO/AMC shall review the Veteran's claims file to ensure that the foregoing development actions have been completed in full, and that no other notification or development action is required.  If further action is required, such action must be undertaken prior to further adjudication of the claim.
 
3.  Upon completion of the above tasks, along with any additional notice or development actions deemed necessary, the RO/AMC shall readjudicate the Veteran's claim for service connection.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


